Dear Representatives Gilbert,
¶ 0 This office has received your letter asking for an official Attorney General Opinion in which you ask, in effect, the following question:
Under the Oklahoma Charter School Act, 70 Ohio St. 3-130-70O.S. 3-152 (1999), are charter schools required to providealternative education programs as defined at 70 Ohio St. 1210.567(1999)?
¶ 1 Your question can be answered by briefly reviewing the statutes concerning alternative school programs and charter schools. When reviewing an act contained in the Oklahoma statutes, the primary rule of construction is to ascertain and give effect to the intention of the legislature. See Sullivant v. Oklahoma City, 940 P.2d 220, 224 (Okla. 1997). An act must be read as a whole in light of its general purpose. See In re Holt,932 P.2d 1130, 1135 (Okla. 1997). After a review of the statutes, the educational mission of the two programs can be distinguished.
¶ 2 The legislature has mandated, "Beginning with the first semester of the 2000-2001 school year, all school districts of this state shall provide alternative education programs. . . ."70 Ohio St. 1210.568(B) (1999) (emphasis added). Alternative education programs may be offered by a local public school district on site at local schools, at a separate site, in a residential or treatment facility within the district, or jointly by local public school districts through interlocal cooperative agreements. See 70 Ohio St. 1210.568(H) (1999). Further, section70 Ohio St. 1210.568(B)(1) states that a program of alternative education is aimed at "at-risk students," and the curriculum is to meet academic standards adopted by the State Board of Education, which must include remedial courses. See 70 O.S.1210.568(B)(7) (1999).
¶ 3 The legislature has provided that a charter school charter must ensure compliance with a list of requirements that are common to all Oklahoma public schools, but the act specifically exempts charter schools "from all statutes and rules relating to schools, boards of education, and school districts." 70 O.S.3-136(A)(5) (1999) (emphasis added).
¶ 4 Furthermore, charter schools are not school districts; they are schools operated by contract with the local public school district. See 70 Ohio St. 3-132(B) (1999). Charter schools may be sponsored by a local public school district or an area vocational-technical school district. See 70 Ohio St. 3-132(A).
¶ 5 The alternative education program requirements are imposed on school districts, not on schools. See 70 Ohio St. 1210.567-70O.S. 1210.569 (1999); see also 70 Ohio St. 3-132(B) (1999).
¶ 6 It is, therefore, the official Opinion of the AttorneyGeneral that:
Charter schools are not required to offer alternativeeducation programs. See 70 Ohio St. 3-130-70 Ohio St. 3-152(1999). Charter schools are exempt from all statutes and rulesregarding school districts, boards of education and schools. See70 Ohio St. 3-136(A)(5) (1999). Only local school districts arerequired to offer alternative education programs. See 70 O.S.1210.568(B) (1999).
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
JOHN M. McCORMICK ASSISTANT ATTORNEY GENERAL